Exhibit 10.5

AMENDMENT NO. 2 TO LEASE

THIS AMENDMENT NO. 2 TO LEASE dated as of December 27, 2011 (this “Amendment”)
is by and among OSH PROPERTIES LLC, a Delaware limited liability company (the
“Landlord”) and ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability
company (the “Tenant”) and is acknowledged and agreed to by those parties
referenced on the signature pages hereto. Capitalized terms used but not
otherwise defined in or pursuant to this Amendment shall have the meanings set
forth in Appendix A to the Lease (hereinafter defined).

W I T N E S S E T H

WHEREAS, the Landlord and the Tenant are parties to that certain Lease dated as
of October 27, 2010, as amended by that certain Amendment No. 1 to Lease dated
as of February 17, 2011 (as previously or hereinafter amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Lease”)
pursuant to which the Landlord leased the Properties to the Tenant;

WHEREAS, OSH Finance Corporation, a Delaware corporation (the “Lease
Guarantor”), is a party to that certain Guaranty Agreement dated as of
October 27, 2010 (as previously or hereinafter amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Lease Guaranty”)
pursuant to which the Lease Guarantor guaranteed to the Landlord the obligations
of the Tenant pursuant to the Lease;

WHEREAS, the Landlord, the Lenders and the Mortgagee are parties to that certain
Loan Agreement dated as of October 27, 2010, as amended by that certain
Amendment No. 1 to Loan Agreement dated as of December 19, 2011, as further
amended by that certain Amendment No. 2 to Loan Agreement dated as of the date
hereof (as previously or hereinafter amended, restated, replaced, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
the Lenders provided the Loan to the Landlord to refinance the Properties;

WHEREAS, regarding the Lease, the Tenant has requested certain modifications as
described in this Amendment; and

WHEREAS, the Landlord has agreed to such modifications of the Lease, in all
cases subject to the terms and conditions of this Amendment and subject to
obtaining the acknowledgement of this Amendment by the parties referenced on the
signature pages hereto;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties to this Amendment agree as follows:

ARTICLE I

AMENDMENT TO LEASE

1. Section 46 of Part II of the Lease is hereby amended by adding the following
immediately after Section 46(c):

(d) On and after the Spin-Off if a Spin-Off occurs (but only to the extent that
OSH Finance Corporation merges into Holdings as a part of the Spin-Off, with
Holdings being the survivor of such merger), OSH Finance Corporation shall
automatically, and without the need for any further action, be released from the
Lease Guaranty.



--------------------------------------------------------------------------------

2. Section 48.09 of Part II of the Lease is hereby deleted in its entirety and
replaced by the following:

48.09. Maximum Adjusted Leverage Ratio. Tenant, on a consolidated basis, shall
maintain, on the last day of each fiscal quarter set forth below, an Adjusted
Leverage Ratio as determined for Tenant and its Subsidiaries of not more than
the maximum ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Adjusted
Leverage Ratio  

Each Fiscal Quarter Ending On or Prior To October 29, 2011

     5.50x   

Each Fiscal Quarter Ending On or After January 28, 2012 Through and Including
the Fiscal Quarter Ending on April 28, 2012

     6.00x   

Each Fiscal Quarter Ending On or After July 28, 2012 Through and Including the
Fiscal Quarter Ending on May 4, 2013

     5.75x   

Each Fiscal Quarter Ending On or After August 3, 2013 Through and Including the
Fiscal Quarter Ending on May 3, 2014

     5.25x   

Each Fiscal Quarter Ending On or After August 2, 2014 Through and Including the
Fiscal Quarter Ending on May 2, 2015

     5.00x   

Each Fiscal Quarter Ending After May 2, 2015 Through and Including the Remainder
of the Lease Term

     4.75x   

3. Section 48 of Part II of the Lease is hereby amended by adding the following
immediately after Section 48.09:

48.10 Qualified Subordinated PIK Debt. Notwithstanding any other provision of
this Lease (including without limitation the Savings Clause), Tenant shall cause
each item of Indebtedness which is to be construed as Qualified Subordinated PIK
Debt to satisfy in all respects each element of the definition of “Qualified
Subordinated PIK Debt,” all to the reasonable satisfaction of Mortgagee. Failure
to do so shall result in such Indebtedness not constituting Qualified
Subordinated PIK Debt for any purpose under this Lease.

 

2



--------------------------------------------------------------------------------

4. Section 49.01(n) of Part II of the Lease is hereby deleted in its entirety
and replaced by the following:

(n) any “bad acts” Guarantee and any environmental indemnity issued by any Loan
Party in connection with the Real Estate Debt pursuant to which the Unrestricted
Subsidiary is borrower; and

5. Section 49.01 of Part II of the Lease is hereby amended by adding the
following immediately after Section 49.01(o):

(p) Qualified Subordinated PIK Debt issued in exchange for Term Loans in an
initial aggregate principal amount not to exceed the amount of such Term Loans
received by the Tenant in such exchange provided that any such Term Loans
received by the Tenant in any such exchange shall be automatically cancelled
upon receipt for all purposes of the Term Loan Credit Agreement and this Lease.

6. The final paragraph of Section 49.01 of Part II of the Lease is hereby
deleted in its entirety and replaced by the following:

Additionally, no Loan Party will permit any Unrestricted Subsidiary to, create,
incur or suffer to exist any Indebtedness for borrowed money other than
(i) Indebtedness outstanding under the Loan Agreement, and (ii) an extension,
refinancing, or renewal of any of the Indebtedness described in clause (i) above
or this clause (ii); provided that, in the case of this clause (ii), such
extension, refinancing or renewal does not result in an increase in the
principal amount of such Indebtedness above the amount outstanding immediately
prior to such extension refinancing or renewal except by an amount equal to
accrued but unpaid interest and premiums thereon.

7. Section 49.03(c) of Part II of the Lease is hereby deleted in its entirety
and replaced by the following:

(c) Holdings will not engage in any business or activity other than those
activities related to its Equity Interests being publicly traded, purchasing
Term Loans in accordance with the Term Loan Credit Agreement and ABL Loans in
accordance with the terms of the ABL Credit Agreement, the ownership of all the
outstanding Equity Interests of Tenant and activities incidental thereto,
including (i) paying Taxes, (ii) preparing reports to Governmental Authorities
and to its shareholders, (iii) holding directors and shareholders meetings,
preparing corporate records and other activities permitted by this Agreement and
(iv) guarantees required in the ordinary course of Tenant’s activities that may
be required by counterparties. Holdings will not own or acquire any assets
(other than Equity Interests of Tenant, the Term Loans, the ABL Loans, the cash
proceeds of any Restricted Payments permitted by Section 49.08 of Part II and
cash contributions received from the holders of Equity Interest of Holdings
provided that such contributions shall be immediately contributed to Tenant) or
incur any liabilities (other than liabilities under the ABL Loan Documents, the
Term Loan Documents, liabilities pursuant to the Indemnification Agreements and
(subject to the provisions of Section 46(c) of Part II) the Lease Guaranty,
liabilities reasonably incurred in connection with its maintenance of its
existence, nonconsensual obligations imposed by law and obligations with respect
to its Equity Interests (including related to its Equity Interests being
publicly traded and pursuant to its stockholders’ agreement)).

 

3



--------------------------------------------------------------------------------

8. Section 49.04(c) of Part II of the Lease is hereby deleted in its entirety
and replaced by the following:

(c)(i) investments by Holdings in Tenant and (ii) investments by Tenant and the
Restricted Subsidiaries in Equity Interests in their respective Restricted
Subsidiaries, provided that the aggregate amount of investments by Loan Parties
in Restricted Subsidiaries that are not Loan Parties (together with outstanding
intercompany loans permitted under the proviso to Section 49.04(d) of Part II,
outstanding Guarantees permitted under the proviso to Section 49.04(e) of
Part II, investments permitted under clause (i) of Section 49.04 of Part II and
investments permitted under clause (j) of Section 49.04 of Part II) shall not
exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

9. Section 49.04(l) of Part II of the Lease is hereby deleted in its entirety
and replaced by the following:

(l) any “bad acts” Guarantee and any environmental indemnity issued by any Loan
Party in connection with the Real Estate Debt pursuant to which the Unrestricted
Subsidiary is borrower;

10. Section 49.08(a) of Part II of the Lease is hereby deleted in its entirety
and replaced by the following:

(a) Tenant will not, nor will it permit any Loan Party or any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or to make, or agree to make any redemptions or
repurchases with respect to its capital stock, or incur any obligation
(contingent or otherwise) to do so, except (i) each of Holdings and Tenant may
make Restricted Payments and/or redemptions or repurchases with respect to its
common Equity Interests payable solely in additional shares of its common Equity
Interests, and, with respect to its preferred Equity Interests, payable solely
in additional shares of such preferred Equity Interests or in shares of its
common Equity Interests, (ii) Restricted Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) each of Holdings
and Tenant may make Restricted Payments and/or redemptions or repurchases with
respect to its common Equity Interests, not exceeding $5,000,000 during any
fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of Holdings, Tenant and its Restricted
Subsidiaries, (iv) each of Holdings and Tenant may pay dividends or make
distributions to the persons holding its Equity Interests in an aggregate amount
such that such persons may pay (x) franchise Taxes and other fees, Taxes and
expenses to maintain their legal existence and (y) federal, state and local
income Taxes to the extent attributable to Holdings and its Subsidiaries or to
Tenant and its Subsidiaries as the case may be, provided that in all events the
amounts paid pursuant to clause (y) shall be amounts sufficient to pay the
direct obligations of such persons for such Taxes and obligations of Tenant and
Holdings under the Tax Sharing Agreement, provided, however, that (aa) the
amounts paid under clause (y) shall not exceed the amount that would be payable,
on a consolidated or combined basis, were Holdings the common parent of a
separate federal consolidated group or state combined group including Tenant and
its Subsidiaries and (bb) in the case of Taxes attributable to the Unrestricted
Subsidiary, an amount equal to the amount of such tax payment has been received
by Tenant from the Unrestricted Subsidiary prior to such payment being made; and
(v) so long as there exists no Event of Default, each of Holdings and Tenant may
pay dividends or make distributions to the persons holding its Equity Interests
in an aggregate amount such that such persons may pay officers, directors and
corporate overhead expenses incurred in the ordinary course of business up to a
maximum aggregate amount of $2,500,000 in any fiscal year.

 

4



--------------------------------------------------------------------------------

11. Section 49.08(b)(ii) of Part II of the Lease is hereby deleted in its
entirety and replaced by the following:

(ii) payment of regularly scheduled interest and principal payments and any
mandatory prepayments or redemptions provided no Default has occurred and is
continuing hereunder, as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof or payment of cash interest in respect of
Qualified Subordinated PIK Debt;

12. Section 49.08(c) of Part II of the Lease is hereby deleted in its entirety
and replaced by the following:

(c) In addition to Restricted Payments permitted under Section 49.08(a) of
Part II and payments on or in respect of Indebtedness permitted under
Section 49.08(b) of Part II, any Loan Party may make Restricted Payments and/or
redemptions or repurchases with respect to its coomon Equity Interests and
payments of or in respect of Indebtedness, to the extent no Default or Event of
Default is continuing at the date of declaration or payment thereof (or would
result therefrom), in an amount up to (i) $2,000,000 in any fiscal year plus
(ii) 50% of the remaining cumulative Excess Cash Flow since the date hereof
(after giving effect to any prepayments required to be made pursuant to
Section 2.11(c) of the Term Loan Credit Agreement, any investments, loans or
advances made pursuant to Section 49.04(o)(iii) of Part II, and any previous
Restricted Payments or payments made pursuant to this clause (c)(ii)); provided,
however, that, on the date of any such declaration or payment utilizing this
clause (c), Tenant and its Subsidiaries shall be in pro forma compliance with
Section 48.09 of Part II

13. Section 49.09 of Part II of the Lease is hereby amended by adding the
following immediately after Section 49.09(f):

and (g) the issuance of Qualified Subordinated PIK Debt in exchange for Term
Loans pursuant to Section 6.01(p) of the Term Loan Credit Agreement and
Section 49.01(p) of Part II.

14. Section 49.13 of Part II of the Lease is hereby added immediately after
Section 49.12 of Part II of the Lease as follows:

49.13. Limitation on Capital Expenditures. No Loan Party shall permit the
aggregate amount of Capital Expenditures made in any fiscal year set forth below
to exceed the amount set forth below opposite such fiscal year:

 

Fiscal Year

   Maximum Capital Expenditures  

2012

   $ 22,500,000   

2013

   $ 25,000,000   

2014

   $ 27,500,000   

2015 and thereafter through and including the remainder of the Lease Term

   $ 30,000,000   

 

5



--------------------------------------------------------------------------------

15. Appendix A of the Lease is amended (a) to delete therefrom the definitions
of “Appliance Sales Agreement” and “Brand Sales Agreement” and (b) to replace or
add, as applicable, the following definitions in appropriate alphabetical order:

ABL Credit Agreement: means the Second Amended and Restated Senior Secured
Credit Agreement dated as of January 29, 2010 among Tenant, the Loan Guarantors
party thereto, the ABL Lenders and the ABL Administrative Agent, as amended by
that certain Consent and First Amendment to Credit Agreement dated as of
December 21, 2011 among Tenant, the Loan Guarantors party thereto, the ABL
Lenders and the ABL Administrative Agent.

Amendment No. 2: shall mean Amendment No. 2 to Lease dated as of December 27,
2011 among Landlord, Tenant, the Mortgagee and the other parties thereto
acknowledging and agreeing to the terms thereof.

Amendment No. 2 Effective Date: shall mean the date on which each of the
conditions precedent set forth in Article II of Amendment No. 2 have been
satisfied.

Appliances Agreement: shall mean the Consignment Agreement, dated as of
October 26, 2011, between Tenant and Sears Authorized Hometown Stores, LLC.

Brands Agreement: shall mean (x) prior to any Spin-Off, the Amended and Restated
Brand Sales Agreement, dated as of December 21, 2006 between Tenant and Sears
and (y) on or after the Spin-Off if a Spin-Off occurs, any one or more brands
license agreements, to be effective on or about the date of the Spin-Off,
between Tenant and Sears Brand Management Corporation.

Capital Expenditures: shall mean, for any period, without duplication, any
expenditure or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of Tenant and its Restricted Subsidiaries prepared in
accordance with GAAP; provided that the term “Capital Expenditures” shall not
include (i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed or reimbursed with
(x) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired, (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced or
(z) tenant improvements allowances or landlord contributions, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller for such equipment being traded in
at such time, or (iii) the purchase of plant, property or equipment to the
extent financed or reimbursed, with the proceeds of (A) tenant improvement
allowances or landlord contributions or (B) an Asset Sale or Property Loss Event
that are not required to be applied to prepay the obligations pursuant to
Section 2.11(b) of the Term Loan Credit Agreement.

Capital Lease Obligations: of any Person, shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP as in effect on the
Amendment No. 2 Effective Date, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP as in effect on
the Amendment No. 2 Effective Date.

 

6



--------------------------------------------------------------------------------

Consolidated Total Funded Debt: shall mean, at any date, the aggregate principal
amount of all Indebtedness described in clauses (a), (b), (e), (f) (to the
extent that such Guarantee is with respect to Indebtedness described in clauses
(a), (b), (e) and (g) and such Person has become obligated to make payment in
respect of such Guarantee) and (g) of the definition of “Indebtedness” of Tenant
and its Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP but excluding any Qualified Subordinated PIK Debt of Tenant
and its Subsidiaries at such date.

ERISA Event: shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the failure by any
Plan to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Tenant or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Tenant or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Tenant or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the Tenant
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

Indemnification Agreements: shall mean (a) the Guaranty of Recourse Obligations
dated as of October 27, 2010, from Holdings, the Tenant and OSH Finance
Corporation in favor of Wells Fargo Bank, N.A., as administrative agent, and
each lender party to the Loan Agreement, (b) the Guaranty of Payment dated as of
October 27, 2010, from Holdings, the Landlord, the Tenant and OSH Finance
Corporation in favor of Wells Fargo Bank, N.A., as administrative agent, and
each lender party to the Loan Agreement, and (c) the Environmental and Hazardous
Materials Indemnification Agreement dated as of October 27, 2010, from Holdings,
the Landlord, the Tenant and OSH Finance Corporation in favor of Wells Fargo
Bank, N.A., as administrative agent, each lender party to the Loan Agreement and
the other indemnified parties identified therein.

Net Proceeds: shall mean, (x) with respect to any Asset Sale, Property Loss
Event or Property Sale (a) the cash proceeds received in respect of such event
including (i) any cash received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but excluding any interest payments), but only as and when received,
(ii) in the case of a casualty, insurance proceeds and (iii) in the case of a
condemnation or similar event, condemnation awards and similar payments, net of
(b) the sum of (i) all reasonable attorneys’ fees, accountants’ fees, investment
banking fees and other reasonable fees and out-of-pocket expenses paid to third
parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a
sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event (or solely in the case of a Property Sale, all payments actually made with
the proceeds from such Property Sale) to repay Indebtedness (other than the ABL
Loans and the Term Loans) secured by such asset or otherwise subject to
mandatory prepayment as a result of such event and to pay any interest, premium
or other amounts in connection therewith and (iii) the amount of all taxes paid
(or reasonably estimated to be payable) as a result thereof and the amount of
any reserves established to fund contingent

 

7



--------------------------------------------------------------------------------

liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer) and (y) with respect to any Debt Issuance or Refinancing Term
Loans, as the case may be, the excess, if any, of (a) the sum of the cash
received in connection with such Debt Issuance or Refinancing Term Loans, as the
case may be over (b) the investment banking fees, underwriting discounts,
commissions, costs and other out-of-pocket expenses and other customary
expenses, incurred by the Tenant or such Restricted Subsidiary in connection
with such incurrence or issuance.

Permitted Encumbrances: shall mean:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 48.04 of Part II;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 48.04 of Part II;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments, other than (i) judgments for the
payment of money in each case in an aggregate amount in excess of $10,000,000
(not covered by insurance as to which the insurer has been notified and has not
denied coverage) rendered against any Loan Party, any Restricted Subsidiary of
any Loan Party or any combination thereof and, which remain undischarged for a
period of 30 consecutive days during which execution shall not have been
effectively stayed or bonded pending appeal, or (ii) non-monetary judgments or
orders against any Loan Party or any Restricted Subsidiary of any Loan Party,
which judgments or orders have not been discharged within 30 days after entry
and which judgments or orders, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or which non-monetary
judgments or orders, in any case, have not been stayed on appeal or are not
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of Tenant or any Restricted Subsidiary;

(g) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Tenant or any of
its Restricted Subsidiaries;

 

8



--------------------------------------------------------------------------------

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Tenant or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Tenant or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of Tenant or any of its
Restricted Subsidiaries in the ordinary course of business;

(k) Liens solely on any cash earnest money deposits made by Tenant or any of its
Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(l) Liens in favor of Credit Card Issuers arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements; and

(m) Liens arising from precautionary Uniform Commercial Code financing
statements or similar filings made in respect of operating leases entered into
by the Tenant or any of its Subsidiaries,

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness

provided, however, “Permitted Encumbrances” respecting the Premises shall mean
only the following: (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent or such Liens, if any, being diligently
contested in good faith and by appropriate proceedings in accordance with the
terms of this Lease and the Loan Documents, provided, that no such Lien is in
imminent danger of foreclosure, (d) Liens in respect to property or assets
imposed by law which are incurred in the ordinary course of business and which
are either not yet due and payable or being diligently contested in good faith
and by appropriate proceedings in accordance with the terms of this Lease and
the Loan Documents, provided, that no such Lien is in imminent danger of
foreclosure, (e) mechanics’, materialmen’s or similar Liens, if any, which are
being diligently contested in good faith and by appropriate proceedings in
accordance with the terms of this Lease and the Loan Documents, provided, that
no such Lien is in imminent danger of foreclosure, (f) Liens, if any, respecting
the fee interest in any Property that is subject to a ground lease (as to which
the Landlord is the ground tenant or ground lessee), so long as such Lien is
subordinate to the interests of the Mortgagee under the Mortgage respecting such
Property, and (g) such other title and survey exceptions as Mortgagee and
Landlord have approved or may approve in writing in Mortgagee’s and Landlord’s
sole discretion, which Permitted Encumbrances in the aggregate do not materially
adversely affect the value or use of the Premises or Landlord’s ability to repay
the Loan.

 

9



--------------------------------------------------------------------------------

Property Sale: shall mean any sale or other disposition (including pursuant to
any sale and leaseback transaction) of any Property of the Landlord.

Public Equity Offering: shall mean any underwritten public offering of common
stock of Holdings or any Spin-Off.

Qualified Subordinated PIK Debt: shall mean unsecured Indebtedness of the Tenant
that (a) does not provide for any scheduled payment of principal prior to the
date that is 6 months after December 21, 2015, (b) provides for the payment of
interest prior to the date that is 6 months after December 21, 2015 solely
through an increase in the principal amount of such Indebtedness, (c) does not
require the Tenant, upon the happening of any event (other than pursuant to
change of control offers and asset sale offers that are customary for senior
subordinated high yield debt securities), to repurchase or redeem such
Indebtedness, (d) is subordinated to (i) the Obligations (in favor of the Term
Lenders, the Term Administrative Agent or any indemnified party arising under
the Term Loan Documents) on terms customary for high yield debts securities as
reasonably determined by the Term Administrative Agent, (ii) the Obligations (in
favor of the ABL Lenders, the ABL Administrative Agent or any indemnified party
arising under the ABL Loan Documents) on terms customary for high yield debts
securities as reasonably determined by the Term Administrative Agent, and
(iii) this Lease and the Indemnification Agreements on terms customary for high
yield debts securities as reasonably determined by the Mortgagee, (e) is not
Guaranteed by or recourse to any Subsidiary of Tenant that is not a Loan Party,
does not Guarantee the Tenant’s obligations under this Lease and is not an
obligated party pursuant to each of the Indemnification Agreements, and (f) does
not contain financial maintenance covenants and contains other covenants and
events of default as are not in the aggregate more restrictive than the terms of
the Term Loan Credit Agreement or this Lease (with customary modifications for
high yield debt securities).

Refinancing Term Loans: shall mean one or more term loans under the Term Loan
Credit Agreement that result from a Refinancing Amendment (as such term is
defined in the Term Loan Credit Agreement).

Related Documents: shall mean this Lease, the Brands Agreement, the Transition
Services Agreement, the Tax Sharing Agreement, the Appliances Agreement, the
Authorized Seller Agreement, the Home Services Agreement, the Management
Services Agreement, the Loan Agreement, the Stockholders’ Agreement and each
other material document executed or issued in connection therewith, in each case
as amended, amended and restated, replaced, supplemented or modified and in
effect from time to time in accordance with the terms of Section 49.11 of Part
II.

Restricted Subsidiary: shall mean any Subsidiary of Tenant other than the
Unrestricted Subsidiary.

Spin-Off: shall mean the distribution by Sears Holding Corporation to its
shareholders of the outstanding Equity Interests in Holdings held by Sears
Holdings Corporation immediately prior to the Spin-Off, pursuant to an effective
registration statement under the Securities Act of 1933, as amended.

Stockholders’ Agreement: shall mean, (x) prior to any Spin-Off, the
Stockholders’ Agreement among Holdings, ACOF I LLC and Sears dated as of
January 8, 2008, and (y) on and after the Spin-Off if a Spin-Off occurs, the
Second Amended and Restated Stockholders’ Agreement among Holdings, ACOF I LLC,
ESL Investments, Inc. Edward S. Lambert and William Crowley to be dated on or
about the date of the Spin-Off.

 

10



--------------------------------------------------------------------------------

Term Loan Credit Agreement: shall mean the Amended and Restated Senior Secured
Term Loan Agreement dated as of December 22, 2011 among Tenant, the Loan
Guarantors party thereto, the Term Lenders and the Term Administrative Agent.

Transition Services Agreement: shall mean (x) prior to any Spin-Off, the
Services Agreement, dated as of November 23, 2005, between Tenant and Sears, and
(y) on and after the Spin-Off if a Spin-Off occurs, the Transition Services
Agreement to be dated on or about the date of the Spin-Off, between Sears
Holding Management Corporation and Holdings.

ARTICLE II

CONDITIONS PRECEDENT

This Amendment shall be effective and binding on the Landlord and the Tenant on
the date (the “Agreement Closing Date”) upon which the following conditions
precedent are satisfied or waived (and with respect to each agreement, document
or other deliverable hereunder, each such item shall be in form and substance
satisfactory to the Mortgagee, which shall be evidenced by the execution and
delivery of this Amendment by the Mortgagee):

1. Amendment. Receipt by the Mortgagee of this Amendment executed and delivered
by the Landlord, the Tenant, the Mortgagee, the Required Lenders and the Lease
Guarantor.

2. Officer’s Certificate. Receipt by the Mortgagee of an officer’s certificate
from the Tenant certifying that no Default or Event of Default has occurred and
is continuing as of the date of this Amendment.

3. Amendment regarding ABL Credit Agreement. Receipt by Mortgagee of the ABL
Credit Agreement, executed and delivered by the parties thereto.

4. Term Loan Credit Agreement. Receipt by Mortgagee of the Term Loan Credit
Agreement, executed and delivered by the parties thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Tenant hereby represents and warrants to and for the benefit of the
Landlord, the Mortgagee and the Lenders and their respective successors and
assigns as follows (each such representation and warranty to be made and to be
effective as of the date of this Amendment):

(a) The Tenant is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation;

(b) The Tenant has full power, authority and legal right to enter into and
perform its obligations under this Amendment;

(c) This Amendment has been duly and legally authorized by all necessary action
taken by the Tenant and has been duly executed and delivered by the Tenant;

 

11



--------------------------------------------------------------------------------

(d) The execution, delivery and performance by the Tenant of this Amendment are
not in violation of its limited liability company agreement or any other
governing document or instrument to which it is a party or to which it is
subject, of any United States federal, state or local judgment, order, decree,
law or governmental rule or regulation applicable to it or its assets and will
not contravene the provisions of, or constitute a default under, any indenture,
agreement, lease or license to which it is a party or by which its properties
may be bound or affected and do not create any lien, encumbrance or claim of any
kind upon any of the Properties;

(e) This Amendment is the legal, valid, binding and enforceable obligation of
the Tenant, enforceable against the Tenant in accordance with the terms thereof;

(f) Each representation and warranty of the Tenant in the Lease (as amended by
this Amendment) is true and correct as of the date of this Amendment, except to
the extent that any such representation and warranty relates to an earlier date,
in which case such representation and warranty was true and correct as of such
earlier date; and

(g) There is no Default or Event of Default existing as of the date of this
Amendment, and the execution and delivery by the Tenant of this Amendment will
not result in any Default or Event of Default.

ARTICLE IV

MISCELLANEOUS

1. Full Force and Effect. Except as modified by this Amendment, all of the terms
and provisions of the Lease are hereby ratified and affirmed in their entirety
and shall remain in full force and effect.

2. Costs and Expenses. The Tenant agrees to pay all reasonable costs and
out-of-pocket expenses of the Mortgagee in connection with the preparation,
negotiation, execution and delivery of this Amendment, including without
limitation the reasonable fees and expenses of Moore & Van Allen PLLC.

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

4. Evidence of Lease Guarantor Consent. As required pursuant to Section 44(h) of
Part II to the Lease, the parties hereto agree that execution of this Amendment
by the Lease Guarantor shall constitute evidence that the Lease Guarantor has
agreed to remain liable for all of the Tenant’s obligations under the Lease
notwithstanding the term and conditions of this Amendment.

5. GOVERNING LAW. THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE LAWS
OF THE STATE OF CALIFORNIA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, WITHOUT REFERENCE TO ANY CONFLICT OF LAW RULES WHICH MIGHT LEAD TO
THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

[remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the following parties have executed this Amendment as of the
day and year first above written.

 

LANDLORD:

 

OSH PROPERTIES LLC, a Delaware limited liability company

By:   /s/ Michael Fox Name:   Michael Fox Title:   SVP & General Counsel

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

TENANT:

 

ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability company

By:   ORCHARD SUPPLY HARDWARE STORES CORPORATION, its sole member

By:   /s/ Michael Fox Name:   Michael Fox Title:   SVP & General Counsel

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED:

 

MORTGAGEE:

 

WELLS FARGO BANK, N.A., as Administrative Agent

By:   /s/ John D. Altmeyer Name:   John D. Altmeyer Title:   Vice President

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

LENDERS:

 

WELLS FARGO BANK, N.A.

By:   /s/ Weston R. Garrett Name:   Weston R. Garrett Title:   Managing Director

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

UNION BANK, N.A. By:   /s/ Brent Housteau Name:   Brent Housteau Title:   Vice
President

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Andrew Cerussi Name:   Andrew Cerussi Title:  
Senior Vice President

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

CALIFORNIA FIRST NATIONAL BANK By:   /s/ Don Lee Name:   Don Lee Title:   SVP

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

CITY NATIONAL BANK By:   /s/ Jennifer Velez Name:   Jennifer Velez Title:   Vice
President

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

AIB DEBT MANAGEMENT, LTD. By:   /s/ Joseph Augustini Name:   Joseph Augustini
Title:   Senior Vice President  

Investment Advisor to

AIB Debt Management, Limited

 

By:   /s/ Fern Lindsay Name:   Fern Lindsay Title:   Assistant Vice President  
Investment Advisor to   AIB Debt Management, Limited

[signature pages continue]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

LEASE GUARANTOR:

 

OSH FINANCE CORPORATION, a Delaware corporation

By:   /s/ Michael Fox Name:   Michael Fox Title:   SVP & General Counsel

[signature pages end]

AMENDMENT NO. 2 TO LEASE

OSH PROPERTIES LLC